Citation Nr: 1728936	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-43 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for opioid dependence.  

4.  Entitlement to an initial rating in excess of 20 percent for a herniated disc at L5-S1.

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

7.  Entitlement to an initial rating in excess of 10 percent for benign paroxysmal vertigo.  
8.  Entitlement to an initial compensable rating for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in November 2013, January 2014, and November 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The RO has issued the Veteran multiple statements of the case (SOC's) with respect to his various claims.  During the course of the appeal, the Veteran relocated on several occasions, and it is unclear whether he did, in fact, receive an SOC with respect to his claim for service connection a skin disorder.  It is the only issue on the title page which was sent to the Veteran under separate cover, and it is the only issue on the title page for which the Veteran has not submitted a timely appeal.  The record suggests, however, that he wishes to pursue an appeal with respect to that issue.  Therefore, an additional SOC must be sent to ensure that the procedural requirements have been met with respect to that claim.  

In November 2016 and May 2017, the Veteran and his representative requested that the Veteran be scheduled for a video conference with a member of the Board. 

In light of the foregoing, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following action:

1.  Re-send the Veteran an SOC with respect to the issue of entitlement to service connection for a skin disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on that claim should that issue be returned to the Board.  

2.  Schedule the Veteran for a video conference with a member of the Board.  A copy of the notice informing the Veteran of the date, time, and location of that video conference must be associated with the claims folder.  Following the video conference, return the case to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




